                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                     )
                                               )
               Plaintiff,                      )
                                               )
 v.                                            )      No.:   3:09-CR-147-TAV-HBG
                                               )
 OMAR M. SMITH,                                )
                                               )
               Defendant.                      )


                       MEMORANDUM OPINION AND ORDER

        This matter is before the Court on defendant’s pro se motion for compassionate

 release [Doc. 87]. The United States has filed a response in opposition [Doc. 91]. The

 matter is now ripe for adjudication. For the reasons set forth more fully below, defendant’s

 motion for compassionate release will be DENIED.

 I.     Background

        On October 20, 2010, defendant pleaded guilty to being a felon in possession of a

 firearm in violation of 18 U.S.C. § 922(g)(1) [Docs. 39, 41]. Defendant was sentenced to

 180 months’ imprisonment, to be followed by five years of supervised release [Doc. 52].

        Defendant is housed at FCI Beaumont Low, which currently has zero (0) active

 cases of COVID-19 amongst the inmates, zero (0) active cases amongst the staff, and 359

 staff and 2,760 inmates have been vaccinated against COVID-19. COVID-19 Cases,

 Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited August 2, 2021).

 Defendant is sixty-three (63) years old and medical records establish that he suffers from,

 among other ailments, hypertension, diabetes, and obesity [Doc. 92, pp. 125-126].



Case 3:09-cr-00147-TAV-HBG Document 93 Filed 08/05/21 Page 1 of 7 PageID #: 587
 Defendant has been vaccinated against COVID-19 [Id., p. 129].                  Defendant is

 scheduled for release on July 4, 2022. Inmate Locator, Federal Bureau of Prisons,

 https://www.bop.gov/inmateloc/ (last visited August 2, 2021).

 II.    Legal Standard

        A court generally lacks “the authority to change or modify [a sentence, once

 imposed,] unless such authority is expressly granted by statute.”           United States v.

 Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

 326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

 one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

 (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

 only on motion of the Director of the Bureau of Prisons. Now a court may modify a

 defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

 by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

        If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

 reduction “after considering the factors set forth in section 3553(a) to the extent that they

 are applicable” if it finds:

        (i) extraordinary and compelling reasons warrant such a reduction; or

        (ii) the defendant is at least 70 years of age, has served at least 30 years in
        prison, pursuant to a sentence imposed under section 3559(c), for the offense
        or offenses for which the defendant is currently imprisoned, and a
        determination has been made by the Director of the Bureau of Prisons that
                                               2


Case 3:09-cr-00147-TAV-HBG Document 93 Filed 08/05/21 Page 2 of 7 PageID #: 588
        the defendant is not a danger to the safety of any other person or the
        community, as provided under section 3142(g);

        and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission . . . .

 Id.

        If the exhaustion requirement is satisfied, courts must then follow the statute's three-

 step test:

        At step one, a court must “find[ ]” whether “extraordinary and compelling
        reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
        whether “such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission.” The Commission’s policy statement
        on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
        still “applicable,” courts must “follow the Commission’s instructions in
        [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
        and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
        instructs a court to consider any applicable § 3553(a) factors and determine
        whether, in its discretion, the reduction authorized by [steps one and two] is
        warranted in whole or in part under the particular circumstances of the case.”

 United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

 “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

 compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

 and have full discretion to define ‘extraordinary and compelling’ without consulting the

 policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

 “district courts may deny compassionate release motions when any of the three

 prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

 but must “address all three steps” if granting such a motion. United States v. Elias,

 984 F.3d 516, 519 (6th Cir. 2021).

                                               3


Case 3:09-cr-00147-TAV-HBG Document 93 Filed 08/05/21 Page 3 of 7 PageID #: 589
 III.   Analysis

        A.     Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

        The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

 exhaustion requirement, which is a mandatory prerequisite to consideration of a

 compassionate release request on the merits. United States v. Alam, 960 F.3d 831, 833–34

 (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-processing rules ‘must be

 enforced.’” Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct.

 13, 17 (2017)). The only exceptions to such a mandatory claim-processing rule are waiver

 and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

        The United States concedes that defendant has exhausted his administrative

 remedies [Doc. 91]. Thus, the Court may consider the merits of defendant’s request.

        B.     Extraordinary and Compelling Reasons

        As noted above, the Court need not consider all three statutory prerequisites if any

 one would serve as a basis for denial. Elias, 984 at 519. In this instance, the Court finds

 that defendant has not established extraordinary and compelling reasons for compassionate

 release. In reaching this decision, the Court recognizes that it has discretion to determine

 what constitutes extraordinary and compelling reasons. United States v. Jones, 980 F.3d

 1098, 1111 (6th Cir. 2020).

        Defendant contends that compassionate release is appropriate because his medical

 condition places him at greater risk from the ongoing COVID-19 pandemic. Specifically,

 defendant suffers from hypertension, diabetes, and obesity. Defendant also contends that

                                              4


Case 3:09-cr-00147-TAV-HBG Document 93 Filed 08/05/21 Page 4 of 7 PageID #: 590
 he suffers from asthma and chronic bronchitis, but his medical records do not support that

 allegation [See Doc. 92]. The Court notes that defendant has also been fully vaccinated

 against COVID-19 [Doc. 92, p. 129].

       The Court does not find defendant’s generalized concerns about COVID-19

 persuasive.   Courts may rely on CDC guidance when considering a motion for

 compassionate release. Elias, 984 F.3d at 521 (“Relying on official guidelines from the

 CDC is a common practice in assessing compassionate-release motions.”). The CDC

 indicates that hypertension can possibly make one more likely to become severely ill from

 COVID-19.     People with Certain Medical Conditions, Ctrs. for Disease Control &

 Prevention (May 13, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-with-medical-conditions.html. The CDC offers the same guidance for

 those suffering from diabetes. Id. With respect to obesity, the CDC does recognize that

 being overweight is a potential risk factor, and that “[t]he risk of severe COVID-19

 illnesses increases sharply with elevated BMI.” Id. Defendant’s height and weight taken

 from a June 9, 2021 medical record [Doc. 92, p. 26] indicate that he has a BMI of 29.8,

 which places him in the category of being overweight, but not obese. Id.

       With respect to defendant’s diabetes and hypertension, his medical records from

 January 28, 2021, include the following determination by a Bureau of Prisons physician:

       Diabetes: Pt is a diabetic who has never been on medication. Pt continues
       to attempt to maintain his blood sugar through a combination of diet and
       exercise. Pt Hgb A1C remains unchanged at 6.4 since Aug 2019. In
       Nov 2018 it was 6.9. Pt denies polyurea, polyphagia, polydipsia, blurred
       vision, fatigue, and hypoglycemia episodes.

                                             5


Case 3:09-cr-00147-TAV-HBG Document 93 Filed 08/05/21 Page 5 of 7 PageID #: 591
        [Hypertension:] Pt currently takes Atenolol and Lisinopril to maintain his
        blood pressure. Pt states that he takes his medication every day and tries to
        work out as well. Pt denies chest pain, shortness of breath, palpitations, and
        peripheral edema. A CTA was performed in 6/2016 after an "abnormal
        EKG" this demonstrated normal coronary arteries and EF.

 [Doc 92, p 60]. Thus, while defendant does suffer from diabetes and hypertension, those

 conditions are described as being controlled. Similarly, while defendant is overweight, his

 BMI places him only in the category of being overweight, not obese.

        Furthermore, while defendant does suffer from conditions which might place him

 at increased risk from COVID-19, defendant has also been vaccinated.              Although

 vaccinations may not provide perfect protection from COVID-19, they are among the best

 known methods of preventing infection and severe complications from the disease. CDC

 Real-World Study Confirms Protective Benefits of mRNA COVID-19 Vaccines, Ctrs. for

 Disease Control & Prevention (Mar. 29, 2021), https://bit.ly/2QOfr2A (“COVID-19

 vaccines are highly effective in preventing SARS-CoV-2 infections in real-world

 conditions among . . . groups [that] are more likely than the general population to be

 exposed to the virus.”); Vaccine Effectiveness, Ctrs. for Disease Control & Prevention

 (May 10, 2021), https://bit.ly/34STqU1 (recognizing that “no vaccine is 100% effective,”

 but observing that vaccines “are effective at preventing COVID-19” or developing severe

 illness in “real world conditions.”). The CDC estimates that two doses of the Moderna

 vaccine or the Pfizer vaccine reduce the chances of infection by over 90 percent. Id.

        In addition, as the Court noted above, 359 staff and 2,760 inmates in the facility

 where defendant is housed have been vaccinated against COVID-19. COVID-19 Cases,

                                              6


Case 3:09-cr-00147-TAV-HBG Document 93 Filed 08/05/21 Page 6 of 7 PageID #: 592
 Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited August 2, 2021).

 The Bureau of Prison’s ongoing vaccination efforts further diminish the risk defendant

 faces from COVID-19. With all of the above in mind, the Court finds that because

 defendant is vaccinated against COVID-19, “his susceptibility to the disease is [not]

 ‘extraordinary and compelling’ for purposes of § 3582(c)(1)(A).” United States v. Smith,

 No. 17-cr-20753, 2021 U.S. Dist. LEXIS 20421, 2021 WL 364636, at *2 (E.D. Mich.

 Feb. 3, 2021). Nor is defendant’s medical condition so severe as to otherwise constitute

 extraordinary and compelling reasons. Accordingly, the Court finds that defendant has not

 satisfied the extraordinary and compelling requirement needed for compassionate release,

 and his motion for compassionate release will be DENIED.

 IV.   Conclusion

       For the reasons set forth more fully above, defendant’s motion for compassionate

 release [Doc. 87] is DENIED.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             7


Case 3:09-cr-00147-TAV-HBG Document 93 Filed 08/05/21 Page 7 of 7 PageID #: 593
